STANLEY, Commissioner.
The appeal by Preston Lloyd is from a habeas corpus judgment rejecting his prayer to be released from confinement in the Ed-dyville penitentiary.
A copy of the judgment of the Russell Circuit Court, dated June 13, 19S7, filed with the petition shows that the petitioner, as defendant, pleaded guilty to the charge of forgery and of being an habitual criminal, as defined in KRS 431.190, and that a jury had found him guilty as charged and fixed his punishment at life imprisonment in the state penitentiary.
The appellant contends that the judgment is void because no evidence was introduced proving his previous convictions of felonies. The cases cited to the effect that such charge must be established by evidence are cases where the pleas were of not guilty. In Nash v. Commonwealth, Ky., 272 S.W.2d 464, the reversal of a similar judgment upon the same ground was sought. We held that where a defendant pleads guilty to an indictment containing the charge of being an habitual criminal, the Commonwealth does not have to prove that charge, for it is thereby admitted.
The judgment herein is correct and is affirmed.